BOGGS, Circuit Judge,
dissenting in part and dissenting from the judgment.
Although I share the view that Deputy Reginald McCullough had probable cause to stop Jeris Coker for violating Tennessee Code § 55-8-140, I depart from the majority’s conclusion that seizing Coker to investigate unrelated criminal activity was supported by reasonable suspicion. I therefore dissent.
The section of Williams Mill Road where McCullough followed Coker is a winding, unlit, two-lane stretch. A double-yellow line marking its opposing sides is for the most part extremely faint to nonexistent, and there is no paved shoulder to the right of the fog line. For the two minutes that McCullough followed him, Coker navigated in his lane with the exception of two curves that he rounded by driving his left tires slightly over the center line. The center line breaks where Williams Mill intersects with a cross street. Seconds before McCullough activated his emergency lights, Coker made a shallow left turn onto the cross street and most of the vehicle crossed over the Williams Mill center line.
After a legal traffic stop, an officer may detain á driver “no longer than is necessary to effectuate the purpose of the stop.” Illinois v. Caballes, 543 U.S. 405, 420, 125 S.Ct. 834, 160 L.Ed.2d 842 (2005) (quoting Florida v. Royer, 460 U.S. 491, 500, 103 S.Ct. 1319, 75 L.Ed.2d 229 (1983)). If he wants to prolong it, the officer must have reasonable suspicion of unrelated criminal activity. See Rodriguez v. United States, — U.S. —, 135 S.Ct. 1609, 1615, 191 L.Ed.2d 492 (2015). The majority reasons that Coker’s movement, nervousness, and the time of night were enough. I disagree.
Furtive movement may properly contribute to suspicion. United States v. Carr, 674 F.3d 570, 574 (6th Cir.2012). At the suppression hearing, McCullough described the movements that piqued his interest as “moving around within the vehicle,” “readjusting,” and, equivocally, as “leaning forward — reaching back or reaching around.” The magistrate judge seized on this last descriptor, adding some embellishment: “[Coker] was observed leaning forward and reaching his right hand towards the back center of his vehicle.”
By the majority’s account, “[a]ll of this movement meant that ‘[Coker] could have been looking for a weapon’ or ‘hiding a *547weapon.’ ” Maj. Op. 544. I think its narrative relies too heavily on movements that did not contribute to any safety concern. First, “digging around,” repeated throughout the majority opinion, is a phrase used by McCullough only once — while speaking with Coker and waiting for the all-clear from dispatch, which happened nearly ten minutes before his alleged safety concerns arose. It is not used by anyone to describe Coker’s actions thereafter. The quoted material (“it [is not] common for people to keep moving around and digging around in their vehicles,” ibid, (quoting R. 19 at 99-100)) is taken from the interrogating government attorney’s question to which McCullough simply assents, “No, especially after being asked not to.” R. 19 at 100. In addition, although Coker “could have been looking for a weapon” when dispatch gave the all-clear, id. at 99 (emphasis added), McCullough did not believe so, id. at 90. Thinking Coker was unarmed, he approached the vehicle without drawing a weapon and decided to conduct a pat-down only later, after his alleged safety concern arose. Id. at 101. Precision is critical to “the fact-specific ... reasonableness inquiry.” Ohio v. Robinette, 519 U.S. 33, 39, 117 S.Ct. 417, 136 L.Ed.2d 347 (1996). All the more so when describing a fact that is “crucial to the outcome.” Maj. Op. 545.
We must examine the circumstances comprising an officer’s reasonable suspicion “as a unified whole rather than as a series of disconnected facts.” Hoover v. Walsh, 682 F.3d 481, 494 (6th Cir.2012). Coker’s movement was the “crucial” factor justifying the majority’s reasonable-suspicion determination for good reason. His nervousness and the time of night are the only other facts that could support the search. But in every case the majority cites for support, the defendant’s questionable movement was accompanied by far more compelling evidence of nefarious activity. See United States v. Carr, 674 F.3d 570, 572 (6th Cir.2012) (defendant “bend[ed] toward the middle console” where officer saw a bag of marijuana); United States v. DeJear, 552 F.3d 1196, 1200 (10th Cir.2009) (in high-crime area, officer saw defendant “stuffing both hands down into the car seat as though he was trying to conceal something” and saw backseat passenger holding baseball bat); United States v. Graham, 483 F.3d 431, 439 (6th Cir.2007) (defendant “dip[ped]” right shoulder toward the floor and police had anonymous tip that he was “armed and planning to shoot someone at that address”); United States v. Bell, 480 F.3d 860, 862 (8th Cir.2007) (defendant was “reach[ing] back” and informant reported seeing stolen firearms in the vehicle that day); United States v. Bailey, 302 F.3d 652, 658-59 (6th Cir.2002) (defendant was “reaching” into vehicle floorboard and officer knew that he carried weapons and had threatened the officer’s life). When properly viewed in context, it becomes clear that to support the finding of reasonable suspicion requires a far greater reliance on the movement factor.
But what of Coker’s movement? It was neither pronounced nor purposive. Coker “readjust[ed],” “mov[ed] around,” and “lean[ed] forward — reaching back or reaching around.” The unusualness of frenzied or excessive movement can be conspicuous. See, e.g., United States v. Bah, 794 F.3d 617, 622 n. 1 (6th Cir.2015) (defendant “mov[ed] from side to side, twisting and turning; his head would drop from time to time,” movements “so constant, so extensive, and so lengthy, it immediately seized the attention of this magistrate judge”). So too with purposeful and surreptitious movement. See, e.g., United States v. Campbell, 549 F.3d 364, 372 (6th Cir.2008) (slouching down as if to avoid detection with hands out of sight was suggestive of hiding a weapon); United States v. Graham, 483 F.3d 431, 439 (6th *548Cir.2007) (dipping shoulder as if placing something under seat as officer approached vehicle was consistent with attempting to conceal firearm). But Coker’s nondistinct movement was, as McCullough attested, indicative of nervousness only. Such movement is a weak gauge of criminal conduct.
The majority also credits the fact that Coker was more nervous than the average person. I agree that unprovoked nervousness is suspicious. See United States v. Sokolow, 490 U.S. 1, 5, 109 S.Ct. 1581, 104 L.Ed.2d 1 (1989). But we generally give nervousness “very limited or no weight” in a traffic-stop setting. United States v. Urrieta, 520 F.3d 569, 577 (6th Cir.2008). As we have stated time and again, “although nervousness has been considered in finding reasonable suspicion in conjunction with other factors, it is an unreliable indicator, especially in the context of a traffic stop.” United States v. Winters, 782 F.3d 289, 299 (6th Cir.2015) (quoting United States v. Richardson, 385 F.3d 625, 630 (6th Cir.2004)). Becoming “nervous during a traffic stop, even when [one] ha[s] nothing to hide or fear,” is perfectly commonplace, Richardson, 385 F.3d at 630-31 — and all the more so during a 3:00 a.m. stop on a dark, empty road.
The majority points to no Sixth Circuit case upholding a seizure on so little. Based on this shaky foundation — Coker’s movement, his nervousness, and the time of night — I cannot find that the totality of circumstances gives rise to reasonable suspicion. Those circumstances “describe a very large category of presumably innocent travelers,” whom by the majority’s analysis “[c]ould be subject to virtually random seizures.” Reid v. Georgia, 448 U.S. 438, 441, 100 S.Ct. 2752, 65 L.Ed.2d 890 (1980); see also Jane Bambauer, Hassle, 113 Mich. L.Rev. 461, 490-95 (2015).
The government posited a number of reasons at the suppression hearing that supported detaining Coker after McCullough was finished with the legitimate traffic stop. These included the fact that Coker was driving from Knoxville (the nearest big city in the vicinity) and that he was driving into an allegedly high-crime area (the very small town where he lived with his girlfriend). The above having been discredited by the magistrate judge, the only grounds remaining to provide the reasonable suspicion necessary to justify continued detention are McCullough’s observation of Coker’s nervousness and moving around, and the time of night. As shown by McCullough’s own actions, those movements did not create in McCullough any fear that his safety was being threatened or was in danger of being threatened. From this record, I can see no more than the nervousness attendant on a traffic stop in a dark, untraveled area. In my view, this is insufficient to create the “reasonableness” necessary to overcome a citizen’s Fourth Amendment rights.
I therefore respectfully dissent.